Citation Nr: 1403485	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement   service connection for a colon disorder, to include residuals of colon cancer.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a lumbar spine disorder (claimed as back pain/ruptured disc).

6.  Entitlement to service connection for diabetes.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities (claimed as numbness of the arms, hands, legs, and feet).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1958 to April 1959.  He also had subsequent service in the Army National Guard until April 1984.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision, by the Montgomery, Alabama, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a colon disorder, service connection for sleep apnea, service connection for an eye disorder, service connection for hypertension, service connection for a back disorder, service connection for diabetes, and service connection for peripheral neuropathy of the upper and lower extremities.  He perfected a timely appeal of the decision.  

On June 14, 2012, the Veteran appeared at the Montgomery RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  

In December 2012, the Board remanded the case for additional development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in April 2013.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A review of the Virtual VA paperless claims processing system reveals that an informal hearing presentation from the Veteran's service representative, dated December 4, 2013 has been associated with his paperless claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a colon disorder, a back disorder, an eye disorder, sleep apnea, hypertension, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities, all of which he claims developed as a result of his period of ACDUTRA.  

This claim was previously before the Board and was remanded in December 2012 for additional development.  The Board, in pertinent part, instructed the RO to make all appropriate attempts to obtain any of the Veteran's service treatment and personnel records that are not currently associated with the claims file, including from his October 1958 to April 1959 period of ACDUTRA, and other periods of service that apparently ended in April 1984.  If no records were available, the RO was to issue a Formal Finding on the Unavailability of Records Memorandum, and inform the Veteran of that unavailability, pursuant to 38 C.F.R. § 3.159(e)(1).  

On remand, the AMC contacted the NPRC in January 2013, requesting completed service treatment records and personnel records for the period of ACDUTRA and subsequent period of National Guard service from April 1959 to April 1984.  The NPRC response included only available service personnel records, and a few STRs, but none of these records pertained to the Veteran's period of ACDUTRA.  However, a formal finding of unavailability of the requested information was not issued.  That failure, on its face, indicates that a Stegall violation has occurred.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of remand order and imposes on Secretary a duty to ensure compliance with those terms).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AMC/RO should issue a Formal Finding of Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e) (1), with respect to the STRs from the Veteran's period of ACDUTRA which were not located.  Notify the Veteran of the efforts to locate those records and ask that he provide any additional service records in his possession that he has not already provided.  

2.  Thereafter, the AMC/RO should readjudicate the issues on appeal and if any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



